Per Curiam,
This appeal is dismissed, at the costs of the appellants, on the following from the opinion of the learned president judge of the court below refusing to allow their petition to be amended and quashing the proceeding: “Whatever has been said by our appellate courts as to the liberality with which amendments should be allowed in contested election cases, it must be understood that amendments which affect the jurisdiction of the court cannot be allowed after the expiration of the statutory period of thirty days.”
Appeal dismissed.